                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILL LIETZKE,                                     Case No. 3:18-cv-06196-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.                                        RECOMMENDATION AND
                                   9
                                                                                           DISMISSING CASE
                                  10     CITY OF MONTGOMERY, et al.,
                                                                                           Re: Dkt. Nos. 2, 5, 8
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 9, 2018, plaintiff Bill Lietzke filed a complaint and an application to proceed

                                  14   in forma pauperis. Dkt. Nos. 1, 2. Neither were signed. On October 15, 2018, Magistrate Judge

                                  15   Joseph C. Spero ordered Lietzke to resubmit the application with his signature or pay the $400

                                  16   filing fee within 60 days. Dkt. No. 4. Lietzke failed to do so and instead filed another application

                                  17   that entirely lacked the signature page. Dkt. No. 5. On December 19, 2018, Judge Spero issued a

                                  18   report and recommendation that both applications be denied and that this case be dismissed

                                  19   without prejudice. Dkt. No. 8. Objections were due by January 2, 2019. As of the date of this

                                  20   Order, no objections have been filed.

                                  21          I find Judge Spero’s report thorough and correct; I adopt it in every respect. Accordingly,

                                  22   the applications to proceed in forma pauperis are DENIED and the complaint is DISMISSED

                                  23   WITHOUT PREJUDICE.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 3, 2019

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
